Case 1:18-cv-06696-MKB-SMG Document 7 Filed 12/19/18 Page 1 of 1 PageID #: 23



UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK


SHANKAR NARAINE,
Individually, and on behalf of all others
similarly situated,                                1:18-cv-06696-MKB-SMG

                                Plaintiff,             STIPULATION EXTENDING
                                                   DEFENDANT’S TIME TO ANSWER OR
         v.                                               OTHERWISE MOVE
AUTOMOBILE WORKFORCE LLC, d/b/
a GENERAL WORKFORCE,
                     Defendant.
       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel for plaintiff Shankar Naraine (“Plaintiff”) and defendant Automobile Workforce LLC,

d/b/a General Workforce, (“Defendant”), that Defendant shall have until January 31, 2019 to

answer, move or otherwise respond to the Complaint filed by Plaintiff on or about November 23,

2018 (hereinafter “Complaint”). There has been no previous request for an extension of time to

respond to Plaintiff’s Complaint in this matter.

       IT IS FURTHER STIPULATED AND AGREED that Defendant hereby waives the

affirmative defense of defective service of process with respect to Plaintiff’s Complaint and

agrees to accept service thereof.

     Abdul Hassan
By: __________________________                              By: __________________________
       Abdul K. Hassan, Esq.                                       T. Bryce Jones, Esq.

ABDUL HASSAN LAW GROUP                                      JONES LAW FIRM, P.C.
PLLC                                                        Attorneys for Defendant Automobile
Attorneys for Plaintiff Shankar                             Workforce LLC, d/b/a General
Naraine                                                     Workforce
215-28 Hillside Avenue,                                     450 7th Avenue, Suite 1408
Queens Village, NY 11427                                    New York, NY 10123
(718) 740-1000                                              (212) 258-0685

DATED:        New York, New York                            DATED:       New York, New York
              December 14, 2018                                          December 14, 2018
